department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi genin-128344-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil ----------------------- --------------------------- -------------------------- dear ------------- this letter responds to your request for information dated may you are requesting information about the amount of money that can be given to an irrevocable_trust without incurring a gift_tax the gift_tax applies to transfers of property by gift sec_2503 of the internal_revenue_code provides for an annual exclusion of the gift_tax the annual exclusion only applies to a gift of a present_interest the current annual exclusion amount is dollar_figure publication introduction to estate_and_gift_taxes provides further information including examples of how the annual exclusion applies for your assistance a copy of publication has been included with this letter this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs special industries
